Title: From John Adams to François Adriaan Van der Kemp, 1 February 1823
From: Adams, John
To: Van der Kemp, François Adriaan


				
					Dear Sir
					Quincy Febuary 1st. 1823
				
				Thanks for the renewed testimony of your letter of the 20th frindship and your kind letter of the 20th If JQ—or any of my posterity, do not recognise the obligations of this Country to Holland, It will prove in them an ignorance, inattention, and ingratitude, unworthy of their Name, You ask the history of my seal I had it cut immediately after the peace of 83. It was a proud, perhaps a vain, exultation, at the preservation of the fisheries, and Western Lands, The French and English exerted all their policy to deprive us of both but we carried the point against them. The Fisheries were of vast importance to the Northern States, and if Millions, of Millions of acres of Land, are of any value, the Southern, and Western States, have reason to exult in the preservation of them. The pine Tree and the Cod Fish represent the Fisheries, and the pine Timber, represent Maine and Sagadahock the Country in which naval Timber growes. The Buck under the tree, represents the western Lands, the regions of Game and Hunting; I thought that buckskins and Yankees had reasons to rejoices, at the preservation of them—And my heart acknowledges that I felt no little pride at having had, a hand, in contending for them. I added the moto Piscemur venemur ut olim, we will hunt, and fish as usual.I do possess a copy of a letter, which I wrote to Dr. Price on the French Revolution, in 1789—but it is in a letter Book, long since packed away in a Trunk which I have given to J.Q.—I know nothing of the Book called Ecce Homo or its Author—I know of nothing in the progressive steps of my Grand Sons, George, John or Charles, to displease me—I am with unchangeable friendship / yours forever—
				
					John Adams
				
				
					P.S. Your friends the Quincy’s, are in Boston. He is acquiring a great Character, as Judge—you once offered me a copy Manivius, the Astronomical Poet, which I then declined, but now I have become a mendicant Friar, and beg one, for the Quincy Library, and I pray you to write in it, presented to the Quincy Library by Fr Ad Vander Kemp—
				
			